DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (“Ghosh”) (U.S. Patent Application Publication Number 2020/0393885) and Piwonka et al. (“Piwonka”) (U.S. Patent Application Publication Number 2019/0171267).
Regarding Claim 1, Ghosh discloses a method to facilitate temperature-aware redistribution of power in a power sourcing device comprising a plurality of ports (Figure 1, items 110), said method comprising: 
monitoring, by using one or more sensors (Figure 1, items 114) coupled to said power sourcing device, a first temperature associated with a first port of said plurality of ports (Figure 1, item 110A), wherein the monitoring comprises sensing the first temperature associated with the first port and comparing the sensed first temperature with a predefined threshold temperature value to obtain a first set of signals (Figure 1, see connection between temperature sensors 114 and load and thermal balancing block [LTBB] 122, paragraph 0031; also see paragraphs 0117-0119), wherein said first port is associated with a first allocated power (Figure 2, item 206); and 
executing, at the power sourcing device, based on a second set of signals (Figure 1, see connection between LTBB 122 and power controllers 108, paragraph 0032) obtained from said first set of signals, wherein the second set of signals indicate exceeding of the first temperature above the predefined threshold temperature value (paragraph 0054), 
wherein the redistribution of power is done by changing at least one attribute related to power delivery that leads to reduction in said first allocated power of the first port, for facilitating temperature-aware redistribution of power in the power sourcing device (Figure 7, item 765, paragraphs 0054-0055).
Ghosh does not expressly disclose executing a first set of instructions associated with redistribution of power from said first port to a second port of the plurality of ports; and
wherein the redistribution of power is done by increasing a second allocated power of the second port.
In the same field of endeavor (e.g., port power reallocation), Piwonka teaches executing a first set of instructions associated with redistribution of power from said first port (Figure 1, item 107-1) to a second port (Figure 1, item 107-2) of the plurality of ports (Figure 3, items 333-337); and
wherein the redistribution of power is done by increasing a second allocated power of the second port (paragraphs 0018 and 0029).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Piwonka’s teachings of port power reallocation with the teachings of Ghosh, for the purpose of providing a more efficient use of the unallocated power (i.e., by allowing other ports to utilize that unused power instead).
Regarding Claim 2, Ghosh discloses wherein said power sourcing device is a multi-port power sourcing device, each of the plurality of ports is selected from one or more of a Universal Serial Bus (USB) Type-C port and a USB Type-A port, each port is associated with an allocated power, wherein said one or more sensors are temperature sensors placed on a position selected from one or more of: a position in proximity to the plurality of ports, a position located internally on-die (Figure 1, items 114), or a position located externally on printed circuit board (PCB) of the power sourcing device, wherein monitoring the first port is done continuously or intermittently at a plurality of time intervals, and wherein the generation of the second set of signals is based on temperature of the first port and other factors comprising one or more of: temperature of remaining ports of the plurality of ports, a position of the one or more sensors (Figure 1, item 114E) with respect to the power sourcing device, a temperature of the sink, or a temperature of cable connected to the first port and used for power delivery (paragraphs 0031-0032).

Regarding Claim 3, Ghosh and Piwonka teach wherein the second port comprises a requirement for allocation of higher power, wherein said second port of the plurality of ports is a thermally stable port and the second allocated power is relatively lesser than the power required by the sink connected, wherein the redistribution of power leads to thermal throttling of the first port and reduction of the first temperature below the predefined threshold temperature value (Piwonka, paragraphs 0018 and 0029; i.e., a reduction of power to the first port will necessarily result in a lower temperature), and wherein the predefined threshold temperature value includes any one limit selected from a warning threshold temperature value and a critical threshold temperature value, wherein the critical threshold temperature value is relatively higher than the warning threshold temperature value (Ghosh, paragraphs 0117-0119).

Regarding Claim 4, Ghosh and Piwonka teach wherein said at least one attribute comprises current flowing from each port to a port partner, and wherein the regulation of the at least one attribute is done in a stepwise manner (paragraphs 0117-0119), and wherein said redistribution of power includes reducing current limit from said first port and increasing the power allocated to at least one port of plurality of ports by increasing the current limit from the plurality of ports (Piwonka, paragraphs 0018 and 0029).

Regarding Claim 6, Ghosh discloses wherein the power sourcing device supports USB power delivery (USB-PD) (paragraph 0003), wherein said redistribution of power is achieved by communication between the plurality of ports and the sinks connected by a request-response communication in form of data packets, wherein upon detection of the second set of signals, the current limit corresponding to the first allocated power and the second allocated power are updated and communicated by said request-response communication, wherein the first allocated power is associated with the first port and the second allocated power is associated with the second port (paragraph 0035).

Regarding Claim 10, Ghosh discloses a system to facilitate temperature-aware redistribution of power in a power sourcing device, said system comprising: 
the power sourcing device comprising a plurality of ports (Figure 1, items 110) and a plurality of sinks (Figure 1, items 112) that are connected to said plurality of ports, wherein each of the plurality of ports is associated with an allocated power (Figure 2, item 206); and 
one or more sensors coupled to the power sourcing device (Figure 1, items 114), wherein said one or more sensors are temperature sensors placed on a position selected from any or a combination of a position in proximity to the plurality of ports, a position located internally on-die (Figure 1, items 114), and a position located externally on printed circuit board (PCB) of the power sourcing device, 
wherein said one or more sensors are temperature sensors are configured to monitor a first temperature associated with a first port of said plurality of ports, wherein the monitoring comprises sensing the first temperature associated with the first port and comparing the sensed first temperature with a predefined threshold temperature value to obtain a first set of signals (Figure 1, see connection between temperature sensors 114 and load and thermal balancing block [LTBB] 122, paragraph 0031; also see paragraphs 0117-0119), wherein said first port is associated with a first allocated power (Figure 2, item 206); 
wherein the power sourcing device is configured to execute, based on a second set of signals (Figure 1, see connection between LTBB 122 and power controllers 108, paragraph 0032) obtained from said first set of signals, wherein the second set of signals indicate exceeding of the first temperature above the predefined threshold temperature value (paragraph 0054), and 
wherein the redistribution of power is done by changing at least one attribute related to power delivery that leads to reduction in said first allocated power of the first port for facilitating temperature-aware redistribution of power in the power sourcing device (Figure 7, item 765, paragraphs 0054-0055).
Ghosh does not expressly disclose executing a first set of instructions associated with redistribution of power from said first port to a second port of the plurality of ports; and
wherein the redistribution of power is done by increasing a second allocated power of the second port.
In the same field of endeavor, Piwonka teaches executing a first set of instructions associated with redistribution of power from said first port (Figure 1, item 107-1) to a second port (Figure 1, item 107-2) of the plurality of ports (Figure 3, items 333-337); and
wherein the redistribution of power is done by increasing a second allocated power of the second port (paragraphs 0018 and 0029).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 10.
Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art of record does not teach “wherein, when a close proximity of the port temperature to the first threshold temperature is sensed, the first temperature is correlated against the current being drawn on this port using a Current-to-Temperature Estimation model (CTE model) of the device, wherein the CTE model takes the current being drawn and the temperature sensed as input, wherein upon indication of a negative correlation between the temperature rise against the current being drawn on the first port, current drawn over the remaining ports of the plurality of ports is correlated against the rise in the port temperature, wherein upon indication of the positive correlation with any of the remaining ports of the plurality of ports, the power on the first port is not thermally throttled and power delivery to the first port is not reduced, and wherein if no port establishes a positive correlation, the plurality of ports is thermally throttled in a balanced manner.”
Regarding Claim 7, the prior art of record does not teach “wherein the reduction in the current limit is obtained by sending, from said port to the sink, a first set of data packets including updated information associated with current capabilities for renegotiation, wherein the update in the current capabilities includes reduction in the current limit by a predetermined percentage, and wherein upon detection of the second set of signals wherein the first temperature exceeds the critical threshold temperature value, the current limit corresponding to 0A is advertised in all the source capabilities included in the first set of data packets.”
All claims that are not specifically addressed are allowable due to a dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for allocating power to ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186